Citation Nr: 0524461
Decision Date: 07/15/05	Archive Date: 09/19/05

DOCKET NO. 91-43 123                        DATE JUL 15 2005


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from August 1966 to June 1972. He served in Vietnam from July 1967 to July 1968, and from May 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1991 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The veteran subsequently relocated and jurisdiction has since been transferred to the Atlanta, Georgia RO.

The veteran testified before a three member panel of the Board in December 1991. A transcript of that hearing is of record. No member of the panel before whom the veteran testified in December 1991 is currently employed by the Board as a Veterans Law Judge. The veteran was given the opportunity to again testified before a Veterans Law Judge, but he canceled a hearing that had been scheduled for September 2001 and failed to report for a hearing that had been scheduled for December 2003. He did not request a postponement and has provided no explanation for his failure to attend the hearing. Accordingly, the veteran's request for a hearing is deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2004).

The Board notes that this case has been previously remanded in February 1992 and July 1997 in order to assist the veteran in developing his claim. In particular for additional evidence and to clarify the veteran's stressors. In December 2003 it was again remanded for readjudication and compliance with the VCAA.

FINDING OF FACT

1. The veteran has been diagnosed with PTSD, which has been linked by an examiner to the veteran's claimed in-service stressors.

2. The veteran did not engage in combat with the enemy.

- 2 



3. The veteran's claims file does not contain credible supporting evidence, which confirms that the veteran's claimed in-service stressors occurred.

CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's military service. 38 U.S.C.A. §§ 1110,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102,3.159, 3.304, 3.304(f) (as in effect prior to and after March 1997).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of facts pertinent to his claim. On November 9,2000, the Veterans Claims Assistance Act of2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law. Regulations implementing the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA and the implementing regulations apply in the instant case. A review of the record shows the veteran was notified of the VCAA as it applies to his claim by correspondence dated in December 2002, and by an April 2005 supplemental statement of the case (SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.

The RO advised the veteran, in the December 2002 letter, what information and evidence was needed to substantiate his claim. The letter also advised him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information

- 3 


for the RO to request records from the sources identified by the veteran. He was specifically told that it was his responsibility to support the claim with appropriate evidence. In this way, he was advised of the need to submit any evidence in his possession that pertains to the claim. The letter advised him what information and evidence would be obtained by VA, namely, medical records, employment records, and records from other Federal agencies. The April 2005 SSOC notified the veteran of the information and evidence needed to substantiate the claim and addressed the VCAA "fourth element."

In this case, the Board finds that the veteran was fully notified of the need to give to VA any evidence pertaining to his claim. When considering the notification letter and the other documents described above, as a whole, the Board finds that he was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim. The veteran has been provided several opportunities to submit evidence and argument in support of his claim and to respond to VA notices. He was given ample time to respond to the notices.

All the VCAA requires is that the duty to notify is satisfied, and that veterans are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

A VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ). To the extent that there may be an error in timing, the Board finds that any defect with respect to the timing of the VCAA notice requirement in this case was harmless error. After VCAA notice was provided to the veteran, the issue on appeal was re-adjudicated and a supplemental statement of the case was provided to the veteran. The veteran has been provided every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, to decide the appeal would not be prejudicial error. See VAOPGCPREC 7-2004 (July 16,2004).

- 4



With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the veteran. All medical and other evidence cited by the veteran as relevant to his claims either has been obtained or, if not, are unobtainable.

The Board finds that further development is not needed in this case with respect to the issues on appeal because there is sufficient evidence to decide the claim. 

Based on the above, the Board finds that VA has satisfied the duty to assist the veteran. In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994).

Background. The veteran had two periods of service in the Republic of Vietnam from July 1967 to July 1968, and from May 1969 to February 1970. Neither the veteran's DD 214's nor his personnel records reveal any awards or decorations consistent with his having engaged in combat. Army personnel records show that the veteran's principal duty during his first tour in Vietnam was a canvas and web repairman with the Headquarters and Main Support Company, 63rd Maintenance Battalion (Bn), beginning August 3, 1967, and as a senior canvas-leather repairman with the 129th Main Support Company (Co) from June 20, 1968. During his second tour in Vietnam he was a quartermaster equipment repairman "FMN", from May 26, 1969, and a supply sergeant with the 557th Light Maintenance Co, from December 5, 1969. The veteran has also submitted a copy of orders showing his transfer from the 63rd to the 129th in June 1968.

The veteran's service medical records are silent as to complaints, treatment or diagnoses relating to any mental disorders or any treatment for combat wounds. On his separation examination, the veteran's mental status was reported as normal.

- 5 



VA records show that in September 1973 the veteran reported anxiety and auditory hallucinations. The diagnosis was paranoid schizophrenia. He was hospitalized in September and October 1973, with complaints of nervousness, sleep problems, and a drinking problem. He denied hallucinations. The diagnoses were anxiety reaction and alcohol addiction. The veteran was subsequently discharged AMA (against medical advice).

On VA examination in February 1974, the veteran reported hearing voices and seeing "little people." The diagnosis was schizophrenic reaction, manifested by history of auditory hallucinations, tension, and inability to get along with people.

By rating action in April 1974 service connection was denied for a psychiatric disorder, and by rating action in May 1974 issue was restated as denial of service connection for schizophrenia.

He was hospitalized again in April and May 1974 with feelings of anxiety. He was separated from his wife and living with another woman. It was noted in April that the veteran had no idea why he could not sleep, speculating that it could be his childhood, his marriage breakup 3 years before, or Vietnam. He was once again discharged AMA, and the diagnoses were anxiety reaction and alcohol addiction.

When hospitalized at a VA hospital in September 1974, the veteran complained of insomnia for 3 to 4 years, and being nervous since entering the Army in 1966. He felt that his insomnia and nervousness were due to being in combat. He was discharged in November 1974, "irregular", and the diagnosis was chronic schizophrenia.

In hearing testimony in October 1974, the veteran reported that one of his close friends was killed during the TET offensive in 1968. [Transcript (T), p. 3]. He also stated that he started seeing little people in Vietnam. Tat p. 5. He reported spending 18 months in Vietnam, and that the beginning of his breakdown was at Fort Monroe in 1972. T at p. 10. The little people were reported to be 12 inches high and of pigmented skin color, and they would run around his bed. The voice he heard during his last 4 months in service was a man's voice. T at p. 
13.

- 6 



The veteran was hospitalized from January through February 1976 at a VA hospital for schizophrenia, simple type.

In an October 1976 decision, the Board denied service connection for schizophrenia.

VA clinic records from 1987 to 1989 show a diagnosis ofPTSD in September 1987. It was reported that he had combat duty in Vietnam.

The current claim for service connection for PTSD was filed in November 1990.

In VA records dated in November 1990 for a PTSD group, the veteran reported being in Vietnam for 24 months, and in combat. He also reported that he was with the 101st Airborne Division, 504th Military Police, in "Na Trang." He listed his duties as military police and supply, and combat operations to include road blocks and POW (prisoner of war) control. The veteran claimed near misses from sniper fire, mortar attacks and ambushes. He also noted that friends were killed or wounded in action.

By rating action in February 1991 service connection was denied for PTSD. In making that determination the RO noted the veteran failed to respond to a December 1990 letter from the RO requesting stressor information.

In a December 1991 Board hearing, the veteran testified that he served 2 tours in Vietnam. He was at Carn Ranh Bay and Nha Trang with the 129th Main Supply Co during his first tour. T at p. 2. He noted that he was in supply and issued combat equipment for the 21 st Airborne, and that his unit was under attack every other night, with rocket, mortar, and ground attacks. Tat p. 3. A personal friend was reportedly a casualty, Specialist 4 (SP4) Hollis. Tat p. 4. Every three weeks he was out on patrol and on 1 occasion there was contact with the enemy. T at p. 5. His second tour was essentially the same, and he was still in the 129th. Tat p. 5. In the Tet offensive of 1968 his unit was reportedly overrun, as was the Nha Trang Airbase. T at p. 6. The veteran denied witnessing the death of any friend. T at p. 15.

- 7 



When asked what stressful event resulted in PTSD, he responded that it was the Tet Offensive of 1968. T at p. 15. He reported having to return fire, and being engaged
in combat for a period of days, but did not lose anyone from his platoon. T at p. 16. The veteran stated that his symptoms in 1974 were the same as now. T at p. 17. When asked why he returned to Vietnam if it was so difficult and stressful, he replied that he reenlisted while in Vietnam, and he didn't think he volunteered to go back, but he wasn't sure. T at pp. 19 and 20.

In a statement dated in June 1993, the veteran reported that he volunteered to return to Vietnam to keep his "baby brother from serving a tour in Vietnam."

In a December 1993 VA psychiatric examination, the veteran reported that he was sent to Vietnam after 7 months in service, and then spent 24 months there. He was reported to have experienced incoming fire every night, his compound was ambushed, many of his friends were killed, and he witnessed several of their deaths. He was separated from service in 1972. He was married 4 times and was currently separated. He reported difficulty maintaining employment. He reported 4 psychiatric hospitalizations in 1972, 1974 (2), and 1975. He reported experiencing rage and depression since 1971, insomnia, and frequent flashbacks to Vietnam. He startled easily and often heard sounds associated with his experiences in Vietnam. He reported occasional nightmares, which he believed were triggered by war movies. In an effort to improve his sleep he reported resorting to consuming alcohol in the past.

The examiner noted that the veteran was casually dressed. His eye contact was fair and speech was somewhat rapid. He appeared restless and fidgeted in the chair. Affect was anxious, and thought was somewhat disorganized and preoccupied. He denied suicidal or homicidal ideations or current hallucinations. He was oriented. His insight was fair and judgment limited. The veteran was considered capable of managing his benefits. The diagnosis was PTSD, mild to moderate.

Service connection was again denied for PTSD by rating action in March 1994. In making that determination the RO noted that the veteran had been asked to furnish specific information in regard to his in-service stressors in June 1992 and July 1993,

- 8 



but failed to respond to these requests. While he was hospitalized in 1973, 1974, and 1976 in different VA hospitals, the diagnoses were schizophrenia and alcohol addiction. In a 1977 VA examination the diagnosis again was schizophrenia. The RO noted that he was first diagnosed with PTSD in a September 1987 clinical report. While the current VA examination diagnosed the veteran with PTSD, there was no supporting evidence for this diagnosis.

In a stressor statement dated in May 1994, the veteran reported that he was with the 129th during the 1968 Tet offensive, that the only casualty he can remember is Sp4 Saunders, and that he could not recall the month or date of the traumatic event.

In a June 1994 letter the RO requested after action reports, operational reports, and lessons learned from the U.S. Army and Joint Services Environmental Support Group (ESG), for the veteran'8 units during Vietnam. The RO was referred to the National Archives for this information.

In March 1995, the National Archives submitted operational reports for the 63rd Maintenance Bn. Those documents included a paragraph noting that on January 30 and 31, 1968, the unit was alerted and deployed to defensive positions and that, although there was considerable enemy activity in the area, no enemy action was encountered by "this" unit. Also reported was an attack on the 129th Main Support Co when it moved from Qua Viet to Dong Ha in February and March 1968. Eight personnel were wounded and vehicles were damaged. It was also recorded that maintenance units were often called on to provide defense. In March and April 1968, the Headquarters, 63rd Maintenance Bn moved to the Quang Tri Marine Base from Nha Trang. The 129th Main Support Co was attached to the headquarters in the Quang Tri area in March 1968.

By rating action in March 1995 service connection was again denied for PTSD. In making that determination the RO noted that the veteran's personnel records reveal that he was attached to the 63rd Maintenance Bn from August 3, 1967 to June 20, 1968. He was then assigned to the 129th Main Support Co. The operations report lessons learned note the 63rd Maintenance Bn had two minor injuries when a bus station was attacked, and a superficial head injury was noted from incoming fire.

- 9



These were the only casualties to the 63rd from November 30, 1967 to April 30, 1968. The attacks on the 129th occurred during February and March 1968 with several casualties. The veteran was not assigned to the 129th during this period.

In a statement dated in April 1995, the veteran reported that his entire tour in Vietnam was served in the 63rd Maintenance Bn, 129th Main Support Co. He was stationed in Nha Trang and Cam Ranh Bay during his entire tour. He noted that he was on "R&D" in Thailand in May 1968 when his father died.

The veteran, in a statement dated in January 1996, reported that in February and March 1968, when casualties were sustained by the 129th Maintenance Support Co, he was definitely assigned to that company. He also noted that SP4 Saunders was one of those casualties.

By rating action in May 1996 service connection was again denied for PTSD. In making that determination the RO noted the continued lack of response by the veteran to the specific stressor development requests in an August 1995 letter from the RO.

A review of the claims file and medical records reveal several psychiatric hospitalizations and extensive treatment records. These include hospitalizations primarily for schizophrenia and alcohol addiction. He has been treated extensively through the VA mental health clinic and has been diagnosed with PTSD. However this diagnosis is based on a history provided by the veteran and is not supported by any evidence of in-service stressors.

Criteria. Service connection may be established by a showing that the veteran currently suffers from a disorder that is attributable to disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or

- 10



where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury." Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board must then determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In particular, as relates to a claim for PTSD, prior to March 7, 1997, governing regulations provided that service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, that regulation was amended to read as follows: Service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter,

- 11 



a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If the evidence establishes that the veteran was a prisoner-of-war under the provisions of Sec. 3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (effective March 7, 1997).

Analysis. The Board has reviewed all the evidence of record including the service medical and personnel records, the information from the U.S. Army & Joint Services Environmental Support Group, the reports of the VA examinations and VA treatment records.

There are multiple problems with this case, in no small part due to variations in the stories told by the veteran. It appears that the diagnoses of PTSD for the veteran have been based on his report of 24 months of combat in Vietnam. He has variously reported seeing friends killed and wounded, and other time denied such events. At one time, his close friend who became a "casualty" was named Hollis. Later on the name was Saunders. He reported being with a unit in February and March 1968 when it was hit by enemy fire, but orders show that he was not transferred to that unit until June 1968. The veteran has even reported being with the 101st Airborne, and being an MP, performing POW control. Under such circumstances, the credibility of the veteran's statements and testimony is questionable.

Assuming, without conceding, that the diagnosis of PTSD is adequate, there is, nevertheless, a need to corroborate the claimed stressors. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was

- 12 



confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Cohen. Nevertheless, the occurrence of a stressor is an adjudicatory determination. If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. "Credible supporting evidence" is necessary as to such stressors and it could be obtained from service records or other sources. Moreau, supra. However, the United States Court of Appeals for Veterans Claims (hereinafter, "Court") has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Despite the veteran's assertions, and verification attempts by the RO, no documentation has been located to confirm his claimed in-service stressors. The service personnel records show that the veteran received training as a canvas repairman and supply specialist. His principal duties in Vietnam were as a canvas repairman and a supply sergeant. The veteran's DD Form 214 and service personnel records reflect that he earned no decorations, medals, badges, ribbons, or awards indicative of active combat participation. The veteran did not submit sufficient information to identify the specific stressors that he has alleged or which would show that he participated actively in combat. For these reasons, the Board finds that the veteran did not engage in combat with the enemy. Because the veteran did not engage in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of his alleged stressors. Accordingly, service connection for PTSD requires credible supporting evidence that the claimed in-service stressors actually occurred. 38 C.F.R. § 3.304.

- 13 



While the Board acknowledges that the veteran has been diagnosed with PTSD by VA treating physicians, critical elements of this diagnosis, most fundamentally those concerning the existence of a stressor or stressors, appear to be based wholly upon statements of history provided by the veteran. The question of whether he was exposed to a stressor in service is a factual determination and the Board is not bound to accept such statements simply because treating medical providers may have done so. Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. App. 406 (1991).

The Board is well aware that VA examiners and Veteran's Center clinicians have rendered a diagnosis of PTSD. However, the Board is not required to grant service connection for PTSD merely because a physician accepted, as credible, the veteran's description of his Vietnam experiences and in turn diagnosed PTSD. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the absence of a verified stressor, diagnoses of PTSD are not sufficient to support the claim. An opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of the stressor. The Board is not required to accept an unsubstantiated diagnosis that the alleged PTSD had its origins in the veteran's service. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, the diagnosis of PTSD was based on an unsubstantiated history that is inadequate for rating purposes, and may not be relied upon by the Board. See West, 7 Vet. App. at 78. The reasonable doubt doctrine is not applicable in this case, as the evidence is not evenly balanced. See 38 C.F.R. § 3.102 (2004). Accordingly, the Board is constrained to conclude that PTSD was not incurred in or aggravated by service.

(CONTINUED ON NEXT PAGE)

- 14



ORDER

Entitlement to service connection for PTSD is denied.

Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

- 15 




